Title: 31st.
From: Adams, John Quincy
To: 


       Finish’d Watts’s logic. Which I have been a long time, about, but have never look’d in it except Saturdays in the afternoon. What I this day read were rules to guide our Reason, and I was much pleased with them. The Ladies went in the afternoon, down to Mr. White’s to see Eliza, who has again been very much indisposed.
       And now the year has come to a close; one half hour more, and probably before I shut this book, a new one, will be ushered in, and the present added to the number of those that have performed their course, and are never more to appear, unless in the annals of past Time. A large portion of the Life of man, has elapsed, since I began, this volume; and can I boldly say to myself, that my improvements have been in proportion to the moments that have flown? I dare not search into my heart, for an answer, Time steals gradually, and imperceptibly away; so that we are not sensible how important it is to employ it well, untill it is gone too far to be retrieved. Moment after moment passes off, and seems as nothing; but when millions of those nothings, have collected into a year, and we see it gone, cruel Reflection rushes upon us, and undeceives us of our Error. One minute to come, is worth a thousand years past; which can only serve, to teach us how to make a proper use of it. But I still esteem myself as happy, that I can this night lay me down and sleep with this Consolation, that whatever errors, or foibles, may have misled me in the course, of the past or of the preceding years, at least I have not to reproach myself with Vice, which it has always been my principle to dread, and my Endeavour to shun. May it always be so, and may my Conscience, at the time, when the unerring hand of Death, shall be laid on me, clear me, as it now does.
      